Citation Nr: 1235568	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  07-04 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 percent for residuals of a left ankle sprain.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorneys at Law, LC


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Evan M. Deichert, Associate Counsel

INTRODUCTION

The Veteran had active service from June 1974 to April 1977.

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2004 decision by the Department of Veterans Affairs (VA) Winston-Salem, North Carolina Regional Office (RO). 

The Veteran presented testimony at a video-conference hearing chaired by the undersigned Veterans Law Judge in September 2012.  

This case was previously before the Board in February 2011, when it was remanded to honor the Veteran's request to testify at a Board hearing; that hearing was held before the undersigned Veterans Law Judge (VLJ) in September 2012.  

In a May 2009 letter, the Veteran stated that he is suffering from hypertension and gum disease.  Though he did not explicitly state that he was seeking service connection for these conditions, the Board shall read his letter broadly and refer these claims to the RO.  Further, in his September 2012 hearing, the Veteran stated that he fell and injured his left shoulder, and that he had filed a claim for service connection relating to this fall.  Thus, the issues of entitlement to service connection for hypertension, gum disease, and a left shoulder condition have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  


FINDING OF FACT

The Veteran's residuals of a left ankle sprain result in marked limitation of motion.  




CONCLUSION OF LAW

An increased, 20 percent rating over the course of the entire appeals period for the Veteran's left ankle sprain is warranted.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DC) 5270-5274 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA has met its duty to notify for this claim.  Service connection for this issue was granted in a November 2004 rating decision.  The Veteran is now appealing the downstream issue of the initial rating that was assigned.  Therefore, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1131 (Fed. Cir. 2007), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Next, VA has a duty to assist the Veteran in the development of his claim.  This duty includes assisting him in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained and associated with the claims file the Veteran's service treatment records, records of his post-service VA treatment, and records of his private medical treatment.  The Veteran was afforded a VA compensation and pension examination germane to his claim on appeal.  

Pursuant to VA's duty to assist, VA has an obligation to obtain relevant records in the custody of a federal agency, including those from the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  The Board notes that though a favorable July 1989 Social Security decision has been added to the claims file, the Veteran's complete Social Security records have not been obtained.  The Veteran finds, however, that these records do not need to be obtained, as they are not relevant.  In Golz v. Shinseki, the United States Court of Appeals for the Federal Circuit (Federal Circuit) stated that "when a SSA decision pertains to a completely unrelated medical condition and the veteran makes no specific allegations that would give rise to a reasonable belief that the medical records may nonetheless pertain to the injury for which the veteran seeks benefits, relevance is not established."  590 F.3d 1317, 1323 (Fed. Cir. 2010).  In this case, the July 1989 decision states that benefits were granted on the basis of a neck injury that the Veteran suffered in a car accident; a left ankle disability was not mentioned.  Further, the Veteran has stated that his Social Security benefits are not related to his ankle disability.  Accordingly, the Board finds that these records are not relevant, and the Board shall not delay a decision in this case to obtain them.  

Further, as noted above, the Board remanded the Veteran's claim in February 2011.  Specifically, the Board remanded the Veteran's claim in order that he could be scheduled for a video-conference hearing, which was held in September 2012.  Accordingly, the Board finds substantial compliance with its February 2011 remand instructions.  See D'Aries, 22 Vet. App. at 105.  As the requested development has been completed, the case may proceed without prejudice to the Veteran.  Stegall, 11 Vet. App. at 271.

The Veteran testified in a Board hearing before the undersigned VLJ in September 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.   

Here, during the hearing, the VLJ did not note the bases of the prior determinations or the elements that were lacking to substantiate his claim.  The VLJ asked specific questions, however, directed at identifying whether the Veteran had symptoms meeting the schedular criteria for a higher rating.  The VLJ did not specifically seek to identify any pertinent evidence not currently associated with the claims.  This was not necessary, however, because the Veteran volunteered his treatment history and his symptoms since service.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Finally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate his claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2). 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

II.  Entitlement to a higher initial rating

Disability ratings are determined by applying a schedule of ratings based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1.  Further, examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

A brief review of the history of the Veteran's claim is instructive.  The Veteran's service treatment records show that he initially injured his ankle in February 1977 while playing basketball.  The Veteran complained of pain and limited range of motion, and he was diagnosed as suffering from a left ankle sprain.  

The Veteran sought service connection for his left ankle in August 2003.  The RO denied his claim in December 2003.  In February 2004, the Veteran requested reconsideration of that decision.  The RO treated this as a claim to reopen, and in April 2004, denied the Veteran's claim finding that new and material evidence had not been submitted.  The Veteran filed a Notice of Disagreement, and in August 2004, testified before a Decision Review Officer.  The Veteran underwent a VA examination in October 2004, and based on the results of this examination, service connection was granted.  A 10 percent rating was assigned effective the date of his original August 2003 claim.  

The Veteran filed a Notice of Disagreement with the rating assigned in January 2005.  The RO issued a Statement of the Case in October 2006.  After the Veteran submitted additional private treatment records, the RO issued a Supplemental Statement of the Case in December 2006.  The Veteran filed a timely Substantive Appeal.  In February 2011, the Board remanded the Veteran's claim in order that he could offer testimony at a video-conference hearing.  That hearing was held in September 2012, and a copy of the hearing transcript has been associated with the claims folder.  

The Veteran's residuals of a left ankle sprain have been evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5271.  That Code covers limited motion of the ankle, assigning a 10 percent rating for moderate limitation of motion and a 20 percent rating for marked limitation of motion.  The 20 percent rating is the highest available under this Code.  The normal range of motion for the ankle is 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a Plate II.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

Further, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2008).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

While the Veteran's entire history is reviewed when making a disability determination, where service connection has already been established and an increase in the disability rating is at issue, it is a present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When all the evidence is assembled, the determination must be made as to whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Again, in this case, the Veteran seeks an increased rating for his service-connected left ankle sprain.  For the reasons that follow, the Board determines that an increased rating is warranted.  

The current symptomatology of the Veteran's left ankle sprain is highlighted by VA medical evidence, private medical evidence, and lay statements from the Veteran.  

In an August 2003 VA pain assessment, the Veteran stated that he suffered from constant pain in his left ankle.  He rated this pain as a minimum of a 4/10, and a maximum of a 10/10.  He stated that his pain is getting worse.  In February 2004, a VA physical therapist noted that the Veteran ambulated with a mild limp of his left leg.  His left ankle had no instability, but the lateral aspect of his ankle was painful.  

The Veteran underwent a VA examination in October 2004.  In that examination, the Veteran complained of pain, weakness, stiffness, swelling, instability, and giving way in his left ankle.  He did not complain of locking, fatigability, or lack of endurance.  The Veteran stated that he uses a cane to ambulate and that he wears a brace on his ankle.  He stated that he has difficulty in walking.  

Upon examination, the examiner found that the Veteran had no swelling in his ankle, but the lateral malleolus was tender to palpation.  The Veteran's gait was limping, but he had no ankylosis.  Range of motion testing revealed that the Veteran had dorsiflexion of 15 degrees and plantar flexion of 45 degrees.  The examiner found objective evidence of pain.  Further, he reported that the Veteran had "essentially no medial or lateral movement of the ankle."  The examiner diagnosed the Veteran as suffering from a sprain of the left ankle with limited motion.  

The Veteran submitted years of records from the Carmel Foot specialists.  A January 2005 record noted that the Veteran had a significant limp on his left side with hyperpronation.  The Veteran also had significant laxity of the lateral left ankle ligaments and pain on palpation.  He was diagnosed as suffering from chronic lateral ankle ligament instability, a likely tear of his ankle ligaments, and chronic left foot pain.  In January 2008, it was noted that the Veteran had posterior tibial tendon dysfunction, causing weakness and excessive pronation.  

The Veteran underwent a second VA examination in January 2008.  The Veteran complained of pain in his ankle without radiation.  He complained of flare-ups that were not severe and were treated with rest.  He reported wearing a brace on his ankle and using a cane to ambulate.  The Veteran did not state that he suffered from dislocation, sublaxation, or arthritis.  

Upon examination, the examiner found that the Veteran had painful motion in his left ankle.  The examiner noted that the Veteran's weightbearing was fair, but he used a cane and walks with a limp.  The examiner found no ankylosis in the Veteran's left ankle.  Range of motion testing revealed dorsiflexion of 20 degrees and flexion of 40 degrees with pain at the extremes.  There was limitation of motion secondary to pain, but the examiner noted no fatigue, weakness, or lack of endurance.  Repetitive motion did not increase loss of range of motion.  The examiner diagnosed the Veteran as suffering from a left ankle sprain with residuals.  

In a March 2009 letter, Francis Obeng, MD, wrote that he had treated the Veteran since October 2006.  He stated that the Veteran has suffered from chronic left foot and ankle pain, and that the preceding 2-3 years had been significantly worse.  Dr. Obeng wrote that the Veteran can walk less than a mile and must use a cane.  He noted that physical therapy and conservative treatment have failed, and that surgical intervention is recommended.  He diagnosed the Veteran as suffering from left ankle synovitis and lateral ankle instability.  

In his September 2012 hearing, the Veteran stated that he walks with a cane and uses a brace for his ankle.  He stated that he suffers from pain in his ankle on a daily basis, and that he suffers from swelling and stiffness.  He further stated that he cannot walk for more than a mile or stand for an hour, and that he falls.  The Veteran also stated that, given his current symptomatology, he would be satisfied with a 20 percent rating.  He stated that though he may later undergo surgery, a 20 percent rating would satisfy his appeal.  

Based on the above evidence, the Board finds that a 20 percent rating over the course of the entire appeals period is warranted based on evidence showing marked limitation of motion of the ankle.  38 C.F.R. § 4.71a, DC 5271.  Here, although the VA examinations show that the Veteran's dorsiflexion and flexion are good, the October 2004 examination also show that he had no medial or lateral movement of the ankle.  Further, the private treatment records and the Veteran's competent and credible descriptions of his left ankle symptoms show the functional limitations that result from his disability.  When these limitations are considered in concert with his limitation of motion, the Board finds that the 20 percent rating most closely approximates his current symptomatology.  Further, as the Board finds that this rating should apply to the entire appeals period, staged ratings are not at issue.  

The Board has considered whether rating the Veteran's disability under an analogous Diagnostic Code would result in an increased rating, but concludes that none would.  The Diagnostic Codes for ankle disabilities are found at 38 C.F.R. § 4.71a, DCs 5270-5274.  Diagnostic Codes 5270 and 5272 are not applicable; each of these codes covers ankylosis, and the Veteran's ankle has not been found to be ankylosed.  There is no evidence of malunion of his os calcis or astragalus, precluding a rating under 5273.  The Veteran has not undergone an astragalectomy, precluding a rating under 5274.

Further, the Veteran's disability does not warrant an extraschedular rating.  Pursuant to VA regulation, in exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

In this case, the applicable rating criteria are adequate to evaluate the Veteran's disability.  The evidence shows that the Veteran suffers from limitation of motion and pain in his ankle.  These symptoms are contemplated under the applicable rating criteria for ankle injuries, and the Board has increased the Veteran's rating in part based on his functional limitations.  As the Veteran's symptoms are already provided for in the applicable rating criteria, the first threshold of the Thun framework is not met, ending the Board's inquiry.  

Finally, the Board does not need to remand the Veteran's claim for consideration of whether a total disability rating based on individual unemployability (TDIU) is warranted.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a TDIU rating is part of an increased rating claim when such claim is raised by the record.  In this case, though the Veteran is unemployed, he does not contend that his unemployability is based on his lone service-connected disability, his residuals of a left ankle sprain.  Instead, as the Veteran explained in his hearing, he has been unemployed since a late 1980s car accident that resulted in a neck disability.  Absent evidence that the Veteran cannot work on account of his service-connected disability, a remand for consideration of a TDIU is not warranted.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, an initial 20 percent rating over the course of the entire appeals period for the Veteran's residuals of a left ankle sprain is granted. 



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


